DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-5 and 7-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 15-18, 21, & 22 of U.S. Patent No. 10,548,748 B2 to Berez et al. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 to Berez et al. discloses a method of reducing blood flow within an aneurysm comprising: injecting a contrast agent into a blood vessel comprising an aneurysm; deploying an occlusion device from a delivery device in the blood vessel next to the aneurysm; producing an image of the aneurysm including the contrast agent; confirming that the contrast agent forms a shape after deploying the occlusion device; and while the contrast agent has formed the shape, withdrawing the delivery device from the blood vessel.  Since application claim 9 is anticipated by claim 1 to Berez et al., the claims are not patentably distinct.
Claim 2 to Berez et al. further discloses wherein the shape comprises a crescent shape, a mushroom shape, a hemispherical shape, and/or a flat side. Since application claim 10 is anticipated by claim 2 to Berez et al., the claims are not patentably distinct.
Claim 3 to Berez et al. further discloses wherein the shape formed by the contrast agent comprises a stagnated area in the aneurysm. Since application claim 11 is anticipated by claim 3 to Berez et al., the claims are not patentably distinct.
Claim 4 to Berez et al. further discloses wherein after withdrawing the delivery device, substantially all of the aneurysm progressively thromboses.  Since application claim 12 is anticipated by claim 4 to Berez et al., the claims are not patentably distinct.
Claim 5 to Berez et al. further discloses wherein the confirming is sufficient to determine that the deploying the occlusion device is sufficient to lead to thrombosis of the aneurysm. Since application claim 13 is anticipated by claim 5 to Berez et al., the claims are not patentably distinct.
Claim 6 to Berez et al. further discloses wherein the confirming comprises comparing a first image of the aneurysm before deploying the occlusion device to a second image of the aneurysm after deploying the occlusion device. Since application claim 14 is anticipated by claim 6 to Berez et al., the claims are not patentably distinct.
Claim 7 to Berez et al. further discloses wherein deploying the occlusion device comprises expanding a stent across a neck of the aneurysm. Since application claim 15 is anticipated by claim 7 to Berez et al., the claims are not patentably distinct.
Claim 15 to Berez et al. discloses a method of reducing blood flow within an aneurysm comprising: injecting a contrast agent into a blood vessel comprising an aneurysm, at least a portion of the contrast agent flowing into the aneurysm; deploying an occlusion device from a delivery device in the blood vessel next to the aneurysm; stagnating the portion of the contrast agent in the aneurysm; producing an image of the aneurysm including the portion of the contrast agent; observing a shape formed by the portion of the contrast agent in the aneurysm after deploying the occlusion device; and withdrawing the delivery device from the blood vessel after observing the shape. Since application claim 2 is anticipated by claim 15 to Berez et al., the claims are not patentably distinct.
Claim 16 to Berez et al. further discloses wherein the shape comprises a crescent shape, a mushroom shape, a hemispherical shape, and/or a flat side. Since application claim 3 is anticipated by claim 16 to Berez et al., the claims are not patentably distinct.
Claim 17 to Berez et al. further discloses wherein the shape formed by the contrast agent comprises a stagnated area in the aneurysm. Since application claim 4 is anticipated by claim 17 to Berez et al., the claims are not patentably distinct.
Claim 18 to Berez et al. further discloses wherein after withdrawing the delivery device, substantially all of the aneurysm progressively thromboses. Since application claim 5 is anticipated by claim 18 to Berez et al., the claims are not patentably distinct.
Claim 21 to Berez et al. further discloses wherein the observing comprises comparing a first image of the aneurysm before deploying the occlusion device to a second image of the aneurysm after deploying the occlusion device.  Since application claim 7 is anticipated by claim 21 to Berez et al., the claims are not patentably distinct.
Claim 22 to Berez et al. further discloses wherein deploying the occlusion device comprises expanding a stent across a neck of the aneurysm.  Since application claim 8 is anticipated by claim 22 to Berez et al., the claims are not patentably distinct.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,095,460 B2 to Berez et al. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 to Berez et al. discloses a method of reducing blood flow within an aneurysm, the method comprising: injecting a contrast agent into a blood vessel comprising an aneurysm; expanding a stent, from a delivery device, across the aneurysm, such that a thrombus forms in the aneurysm; producing an image of the aneurysm including the contrast agent; observing on the image that the thrombus forms a crescent shape; and while the thrombus is in the crescent shape, withdrawing the delivery device from the vessel.  Since application claim 15 is anticipated by claim 1 to Berez et al., the claims are not patentably distinct.
Claims 15, 16, & 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 13 of U.S. Patent No. 9,408,728 B2 to Berez et al. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 to Berez et al. discloses a method of reducing blood flow within an aneurysm, the method comprising: expanding a stent, from a delivery device, across the aneurysm, such that a stagnated area forms in the aneurysm; injecting a contrast agent into a blood vessel comprising an aneurysm; imaging the stagnated area forming a crescent shape, a mushroom shape, a hemispherical shape, and/or a flat side; and while the stagnated area is in the crescent shape, withdrawing the delivery device from the vessel. Since application claim 15 is anticipated by claim 1 to Berez et al., the claims are not patentably distinct.
Claim 13 to Berez et al. discloses a method of reducing blood flow within an aneurysm, the method comprising: expanding a stent, from a delivery system, across the aneurysm; injecting a contrast agent into a blood vessel comprising the aneurysm; and withdrawing the delivery system from the vessel upon imaging that the aneurysm has stagnated by less than 70% of a volume of a body of the aneurysm, forming a stagnated area with a crescent shape, a mushroom shape, a hemispherical shape, and/or a flat side; wherein, after withdrawing the delivery device, substantially all of the body progressively thromboses. Since application claims 16 & 21 is anticipated by claim 13 to Berez et al., the claims are not patentably distinct.
Allowable Subject Matter
Claims 6 & 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  These claims have not been rejected under the Double Patenting section.
The closest prior art is Fischell et al. (US Pub. No. 2005/0060017 A1) which utilizes an expanding stent, aneurysm pocket filling structures, and fluoroscopy to treat aneurysms.  However, Fischell et al. fails to fairly disclose, teach, or suggest all of the specifics of the method steps in claims 2, 9, and 16, in particular the steps of injecting a contrast agent into a blood vessel comprising an aneurysm and producing an image of the aneurysm including the contrast agent to confirm the contrast agent forms a shape [claims 2 & 9]/confirming that the aneurysm has formed a stagnated area comprising one or more predetermined shapes indicating the stagnated area fills less than 70% of the volume of the aneurysm [claim 16].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        August 25, 2022